Exhibit 10.4



Description of Fiscal 2015 Annual Incentive Plan
On May 15, 2014, following the recommendation of the Compensation Committee (the
"Compensation Committee") of the Board of Directors (the "Board") of Black Box
Corporation (the "Company"), the Board approved an annual incentive bonus plan
(the "FY15 Annual Incentive Plan") under the Black Box Corporation 2008
Long-Term Incentive Plan (the "2008 Plan") for the fiscal year ending March 31,
2015 ("Fiscal 2015"). The performance goals for the FY15 Annual Incentive Plan
are, as defined below, "operating earnings per share," "adjusted operating
margin percent," "organic revenue growth" and "free cash flow." These last two
metrics replaced "adjusted EBITDA" and "DSOs" which had been used as performance
metrics in previous annual incentive plans.
"Operating earnings per share" means "operating net income" divided by weighted
average common shares outstanding (diluted) with "operating net income" meaning
net income plus "Reconciling Items" (as defined below); "adjusted operating
margin percent" means operating income plus Reconciling Items (as applicable to
this metric) divided by total revenues; "organic revenue growth" means total
revenues excluding the impact of currency changes and the impact of acquisitions
or dispositions; and "free cash flow" means cash from operations less net
capital expenditures and excludes the impact of currency changes. "Reconciling
Items" means: (i) intangibles amortization; (ii) asset write-up expense on
acquisitions; (iii) expenses, settlements, judgments and fines associated with
material litigation ($500,000 or greater per matter); (iv) changes in fair value
of any interest-rate swaps; (v) the impact of any goodwill impairment; (vi) the
effect of changes in tax laws or accounting principles affecting reported
results; and (vii) restructuring expense in excess of $3 million in any fiscal
year.
The performance goals for the FY15 Annual Incentive Plan will be equally
weighted. Under the FY15 Annual Incentive Plan, the achievement of the
performance goals at 85% of target (50% of target for the organic revenue growth
performance goal) will result in a payout of 50% of targeted annual bonus; the
achievement of the performance goals at 100% of target will result in a payout
of 100% of targeted annual bonus; and the achievement of the performance goals
at 115% of target (150% of target for the organic revenue growth performance
goal) will result in a payout of 150% of targeted annual bonus. The achievement
of the performance goals at target levels between the levels of target
performance stated above will result in payouts of targeted annual bonus amounts
calculated on a straight-line basis. The Compensation Committee retained
negative discretion to decrease the amount of any award earned under the FY15
Annual Incentive Plan.
The Compensation Committee made, and the Board approved, targeted annual bonus
awards under the FY15 Annual Incentive Plan to the Company's executive officers
as follows: Michael McAndrew, President and CEO - 100% of base salary or
$550,000; Kenneth P. Davis, Executive Vice President - 100% of base salary or
$400,000; Timothy C. Huffmyer, Vice President, Chief Financial Officer and
Treasurer - 70% of base salary or $231,000; and Ronald Basso, Executive Vice
President - 80% of base salary or $280,000. Key, nonexecutive officer employees
are also participating in the FY15 Annual Incentive Plan generally on the same
terms as the executive officers.
The Company, in the future, may adopt an annual incentive plan similar to the
FY15 Annual Incentive Plan with the performance goals set forth in the FY15
Annual Incentive Plan or with other performance goals as permitted under the
2008 Plan.




